Citation Nr: 0211684	
Decision Date: 09/10/02    Archive Date: 09/19/02

DOCKET NO.  98-16 029A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs death pension benefits in the 
calculated amount of $3,479.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1964 to June 
1967.  He died in June 1993.  The appellant is his surviving 
spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 decision by Committee on 
Waivers and Compromises of the Department of Veterans Affairs 
(VA) Regional Office (RO), in St. Petersburg, Florida, which 
denied the appellant's request for a waiver of recovery of 
overpayment of death pension benefits, in the calculated 
amount of $3,479.00.  The appellant subsequently perfected a 
timely appeal of that decision.

In a signed statement dated in September 1998, the appellant 
indicated that she wished to appear at a personal hearing 
before a Hearing Officer at the RO.  The requested hearing 
was subsequently scheduled, and she was notified of the date 
and time of this hearing in a November 1998 letter from the 
RO.  However, she failed to report for the hearing.  To date, 
the appellant has offered no explanation as to why she was 
unable to appear and has since made no request for another 
hearing.

In April 2000, the Board remanded this case to the RO for 
additional evidentiary development.  As will be explained in 
greater detail below, the requested development was completed 
to the extent possible by the RO.  In April 2002, the RO 
issued Supplemental Statements of the Case (SSOC) in which it 
continued to deny the appellant's request for a waiver of 
overpayment of death pension benefits.  The case was 
subsequently returned to the Board for further appellate 
review.



FINDING OF FACT

The appellant failed to report all of her income and refused 
to cooperate with VA by providing necessary information, and 
she did so with the intent to seek an unfair advantage, with 
knowledge of the likely consequences, and with resulting loss 
to the government.


CONCLUSION OF LAW

Waiver of recovery of an overpayment of VA death pension 
benefits in the amount of $3,479.00 is precluded by a finding 
of bad faith on the part of the appellant.  38 U.S.C.A. § 
5302(a) (West 1991); 38 C.F.R. §§ 1.962(b), 1.965(b) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters - VCAA

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000).  VA has issued final 
regulations to implement these statutory changes.  See Duty 
to Assist, 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  In pertinent part, these new provisions 
address notification requirements in VA claims, and VA's duty 
to assist claimants in the development of claims, such as by 
securing additional records, affording medical examinations 
to claimants, etc.

Considering the nature of this case, which involves a request 
for a waiver overpayment of VA benefits, the Board holds that 
the provisions of the VCAA are inapplicable to the instant 
case.  The Board believes this conclusion to be consistent 
with the recent holding of the United States Court of Appeals 
for Veterans Claims in Barger v. Principi, 16 Vet. App. 132 
(2002) (holding that the duties specified in the VCAA are not 
applicable to requests for a waiver of overpayment).  
Moreover, even if the VCAA were held to be applicable to this 
matter, we find that any requirements of the VCAA have been 
fully satisfied, and no further action is necessary by the 
Board to ensure compliance with this law.  As to procedure, 
the Board notes that the claimant has been advised by the RO 
of the appropriate laws and regulations relating to requests 
for a waiver of overpayment.  In addition, it is clear that 
the appellant has been given ample opportunity to submit 
evidence and argument in support of her claim.

II.  Factual Background

In a letter dated in November 1994, the RO informed the 
appellant that her claim for VA pension benefits had been 
approved, effective August 1994.  In this letter, the RO 
explained that the rate of her pension benefits depended on 
her total family income, which included her income and that 
of any dependents.  The appellant was advised that she must 
notify the RO if any income is received from any source.  She 
was also advised that a failure to promptly tell VA about any 
income changes might create an overpayment that would have to 
be repaid.

The appellant verified that, in 1994, the appellant had 
received unreported income in the amount of $6,622.00.  This 
amount included $5,400.00 in life insurance benefits and 
$1,242.00 from two bank accounts.  In a February 1997 letter, 
the RO advised the appellant that it was proposing to 
terminate her pension benefits, effective August 1, 1994, 
because this income exceeded the maximum allowable income 
limit established by law for entitlement to death pension.  
The RO informed the appellant that she would be advised at a 
later date as to the amount of the overpayment created on her 
account.  Thereafter, in a May 1997 letter, the RO advised 
the appellant that there had been an overpayment of death 
pension benefits in the amount of $3,479.00.  

In a signed statement dated later in May 1997, the appellant 
requested a waiver of this overpayment.  At that time, she 
also submitted a Financial Status Report in which she 
reported that her monthly expenses were greater than her 
monthly income by the amount of $1,047.00.

In the October 1997 decision, the Committee on Waivers and 
Compromises denied the appellant's request for a waiver of 
overpayment of death pension benefits, in the calculated 
amount of $3,479.00.  The Committee found that the appellant 
had acted in bad faith in creating the debt.  In reaching 
this conclusion, the Committee noted that the appellant had 
not reported changes in her income, despite having been made 
aware of her responsibility to do so, and that she had failed 
to submit supporting documents verifying her expenses and 
clarifying her assets.

The appellant subsequently appealed the October 1997 
decision.  In a statement submitted later that month, the 
appellant asserted that it would cause financial hardship if 
she was required to repay the entire amount.  In her 
substantive appeal (VA Form 9) received in October 1998, the 
appellant reported that she had been told by a "VA Rep" 
that she did not have to report the income in question 
because she was paying her own medical bills.

In April 2000, the Board remanded this case to the RO.  The 
Board instructed the RO to obtain Improved Pension 
Eligibility Verification Reports (VA Forms 21-0156) for the 
years 1994 through 1997.

Thereafter, in October 2000, the RO issued a letter to the 
appellant requesting that she complete the enclosed 
Eligibility Verification Reports for the years 1994 through 
1997.  The appellant did not respond to this letter.  In 
March 2001, the RO issued a second letter to the appellant 
requesting that she complete the enclosed Eligibility 
Verification Reports for the years 1994 through 1997.  The RO 
advised the appellant that the information requested was 
authorized under the law and was considered necessary and 
relevant to her claim.  No response was received from the 
appellant.

In an April 2000 SSOC, the RO continued to deny the 
appellant's request for a waiver of overpayment of death 
pension benefits, in the calculated amount of $3,479.00.  The 
RO determined that the appellant had acted in bad faith by 
not reporting that she had received income during the period 
in question and by then failing to cooperate with VA by 
completing the requested Eligibility Verification Reports.  
The RO concluded that, because the appellant had acted in bad 
faith, waiver of her overpayment was precluded by law.  The 
claims folder was subsequently returned to the Board.

In a Written Brief Presentation dated in August 2002, the 
appellant's accredited representative contended that, 
although the appellant was remiss in not reporting her 
receipt of income, her failure to do so did not amount to bad 
faith.  The representative also asserted that the RO was 
incorrect in characterizing her failure to submit the 
completed verification forms as a "refusal to cooperate" in 
the April 2002 SSOC because it implies intent on her part 
when there is no such evidence of intent.

III.  Legal Analysis

Pursuant to statute, at 38 U.S.C.A. § 5302(c), a finding of 
fraud, misrepresentation, or bad faith will preclude a grant 
of waiver of recovery of an overpayment.  "Thus, a negative 
determination as to whether there is an indication of fraud, 
misrepresentation or bad faith must be made before the 
elements involved in the determination of whether recovery 
would be against equity and good conscience may be 
considered."  See Ridings v. Brown, 6 Vet. App. 544, 546 
(1994); 38 C.F.R. § 1.965(a).  This parallels the "clean 
hands" doctrine familiar in equity cases, i.e., only if an 
appellant is free from all taint of fraud in connection with 
his claim for benefits may waiver on account of "equity and 
good conscience" be considered.  See Farless v. Derwinski, 2 
Vet. App. 555, 556 (1992). 

For "misrepresentation" to be established, there must be 
willful misrepresentation of a material fact or willful 
failure to disclose a material fact.  The misrepresentation 
must be more than non-willful or mere inadvertence.  38 
C.F.R. §§ 1.962(b), 1.965(b).  Under the law as it currently 
stands, "bad faith" is defined as "unfair or deceptive 
dealing by one who seeks to gain thereby at another's 
expense.  A debtor's conduct in connection with a debt 
arising from participation in a VA benefits/services program 
exhibits bad faith if such conduct, although not undertaken 
with actual fraudulent intent, is undertaken with intent to 
seek an unfair advantage, with knowledge of the likely 
consequences, and results in a loss to the government."  38 
C.F.R. § 1.965(b) (2001); Richards v. Brown, 9 Vet. App. 255, 
257 (1996). 

As discussed in detail above, the Committee on Waivers and 
Compromises denied the appellant's request for a waiver of 
overpayment of death pension benefits, in the calculated 
amount of $3,479.00.  The Committee found that the appellant 
had acted in bad faith in creating the debt by not reporting 
changes in her income even though she had been explicitly 
advised to do so by the RO.

After consideration of the record and the applicable 
regulatory provisions, the Board finds that the appellant, 
with knowledge of the consequences, engaged in unfair and 
deceptive dealings with VA in an attempt to gain at VA's 
expense by willfully concealing information concerning the 
income described above.  The appellant was fully informed of 
VA action to be taken if she failed to report changes her 
income, and she thus clearly had knowledge of the 
consequences of her actions.  Furthermore, the record 
reflects that she subsequently refused to cooperate with VA 
by completing Eligibility Verification Reports as she was 
requested to do on two occasions.  Contrary to the assertion 
of her accredited representative, her actions cannot be 
deemed to be non-willful or mere inadvertence.  Instead, the 
Board finds that actions demonstrate an intent to engage in 
unfair and deceptive dealings with VA.  There can be no 
rational expectation of consideration of waiver of recovery 
on the merits when there is a refusal to cooperate.  

With respect to the argument of her accredited 
representative, the Board notes that we are aware of the 
Court's holding in Richards v. Brown, 9 Vet. App. 255 (1996).  
In Richards, the Court found that the operative language in 
38 C.F.R. § 1.965(b)(2) limits bad faith to cases in which 
there is an intent to seek an unfair advantage.  The Court 
further held that the use of the phrase "neglect or refuse to 
fulfill some duty or contractual obligation" found in a VA 
circular was inconsistent with the regulation and could not 
be an appropriate basis for a bad faith determination.  In 
essence, the Court rejected language that permitted VA to 
find bad faith based on a failure to fulfill a duty even if 
it was also found there was no intent to gain an unfair 
advantage.  However, the Board believes that the Court's 
rejection of that language does not mean that VA is precluded 
from inferring intent on the part of a claimant based on a 
failure to do something.  In this case, the appellant failed 
to report changes in her income even though she had been made 
fully aware that she was required to do so.  She then refused 
to cooperate with VA by failing to provide necessary 
information.  The Board finds that her actions demonstrate an 
intent to engage in unfair and deceptive dealings with VA in 
an attempt to gain at VA's expense.

The Board notes in passing that the appellant's 
representative has never argued that she did not receive the 
RO's October 2000 and May 2001 requests for information, nor 
is there any evidence of record to suggest that such is the 
case.  There is a presumption of regularity that applies to 
the mailing of documents by the RO, and absent any evidence 
establishing that she received those letters, the presumption 
applies.  Mindenhall v. Brown, 7 Vet. App. 271 (1994).

The Board has considered the appellant's contention that she 
was informed by a "VA Rep" that she did not have to report 
the income in question because she was paying her medical 
expenses.  It is unclear if she was referring to a VA 
employee or a member of a service organization.  However, 
even it was presumed that she was incorrectly advised by the 
"VA Rep", and therefore lacked the "intent" to engage in 
unfair dealings, this would not explain why she subsequently 
refused to cooperate by completing the Eligibility 
Verification Reports as requested by the RO.  In light of her 
continued failure to provide necessary information, the Board 
finds her contentions regarding the "VA Rep" to be without 
credibility.

In summary, the Board finds that the actions of the appellant 
in this case constitute bad faith in her dealings with VA.  
When there is bad faith on the part of the appellant, waiver 
of this debt is precluded by law.  38 U.S.C.A. § 5302(c); 38 
C.F.R. § 1.965(b).  In reaching this determination that the 
law is clear; recovery may not be waived if there exists in 
connection with the claim for such waiver an indication of 
bad faith on the part of the person having an interest in 
obtaining the waiver of such recovery or collection of such 
indebtedness.  Thus bad faith in connection with the claim 
for the waiver precludes consideration of the merits.



ORDER

Entitlement to waiver of recovery of an overpayment of 
pension benefits, calculated in the amount of $3,479.00, is 
denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

